                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RNL INVESTMENTS, INC.,                            Case No. 3:19-cv-00277-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER ADOPTING REPORT AND
                                                 v.
                                   9                                                       RECOMMENDATION AND
                                                                                           REMANDING CASE
                                  10     JACK R. BERLAU, et al.,
                                                                                           Re: Dkt. No. 4
                                                        Defendants.
                                  11

                                  12          On May 30, 2018, Plaintiff RNL Investments, Inc. filed this unlawful detainer action
Northern District of California
 United States District Court




                                  13   against Defendants Jack and Meredith Berlau in Contra Costa Superior Court. Complaint [Dkt.

                                  14   No. 1] ECF page 8. On January 16, 2019, Defendants removed it to this Court. Notice of

                                  15   Removal [Dkt. No. 1]. On January 24, 2019, United States Magistrate Judge Elizabeth D. Laporte

                                  16   issued a report and recommendation that this case be remanded to state court for lack of subject

                                  17   matter jurisdiction. Report and Recommendation [Dkt. No. 4]. Judge Laporte concluded that

                                  18   there is no federal question jurisdiction because the complaint asserts only a state law claim and no

                                  19   diversity jurisdiction because neither the diversity of citizenship nor the amount in controversy

                                  20   requirements is met. Id. at 2–3.

                                  21          Objections to the report and recommendation were due within 14 days; as of the date of

                                  22   this Order, no objections have been filed. I find Judge Laporte’s report thorough, well-reasoned,

                                  23   and correct; I adopt it in every respect. Accordingly, this case is REMANDED to state court.

                                  24          IT IS SO ORDERED.

                                  25   Dated: February 15, 2019

                                  26
                                  27
                                                                                                    William H. Orrick
                                  28                                                                United States District Judge
